Exhibit 10.1
 
PROMISSORY NOTE




US$53,000
May 10, 2016



All references in this Note to monies are to U.S. Dollars


1. Promise to Pay.   In exchange for the sum of $53,000 (net of wire transfer
fees) which CELL SOURCE INC., a Nevada Corporation (“Maker”) received from Main
Street Restaurant Associates Inc. (“Holder”) on the date hereof, Maker promises
to pay as set forth in this Promissory Note (“Note”)  Holder, the principal sum
of $53,000 (the "Principal Amount").
 
2. Payment. All amounts payable here under shall be paid in lawful money of the
United States by certified check or wire transfer. Maker may repay all or any
portion of the unpaid principal amount of this Note without any premium or
penalty. The unpaid principal and accrued interest under this Note shall become
all due and payable on November 10, 2016 (the “Maturity Date”).  This Note shall
bear interest at the rate of 6% per annum.


3. Notices. Any demand, notice or other communication to be given in connection
with this Note shall be given in writing and shall be given by personal
delivery, by registered mail or by electronic means of communication addressed
to the recipient as follows:


To the Holder:
Main Street Restaurant Associates Inc.
 
244 Main Street
 
Worcester MA, Bnei Brak, 01608-1202
 
Email: ligorsubash@gmail.com
   
To Maker:
Cell Source, Inc.
 
5 Kineret Street
 
Bnei Brak, Israel 5126237
 
Attention: Itamar Shimrat
 
Email: ishimrat@cell-source.com



or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the others in accordance
herewith. Any demand, notice or other communication given by personal delivery
shall be conclusively deemed to have been given on the day of actual delivery
thereof and, if given by registered mail, on the 5th day following the deposit
thereof in the mail and, if given by electronic communication, on the day of
transmittal (with receipt confirmed) thereof. If the party giving any demand,
notice or other communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such demand, notice or other communication shall not be mailed but shall be
given by personal delivery or by electronic communication.


4. Amendments. Any provision of this Note may be amended only with the written
consent of Maker and the Holder. Any amendment effected in accordance with this
Section 4 shall be binding upon Maker and the Holder and their permitted assigns
and successors.

 
 

--------------------------------------------------------------------------------

 

 
5. No Right of Set Off. Maker shall have no right of set off or counterclaim
with respect to the monies owing hereunder, and Maker hereby waive presentment;
protest and notice of every kind and waives any defenses based upon indulgences,
which may be granted by the Holder to Maker.


7. Jury Waiver. The Holder and Maker hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Holder or Maker
against the other.


8. Governing Law.  This Note will be governed by the laws of the State of New
York without regard to its conflicts of law provisions.
 
 
MAKER:
HOLDER:
   
CELL SOURCE, INC.
MAIN STREET RESTAURANT ASSOCIATES INC.

 

 


By:
 
By:
 
Name: Itamar Shimrat
 
Name: Ligor Shubashi
Title: CEO
 
Title: Secretary




 
2

--------------------------------------------------------------------------------

 
